Citation Nr: 1244157	
Decision Date: 12/28/12    Archive Date: 12/31/12

DOCKET NO.  08-10 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an initial rating in excess of 30 percent prior to November 22, 2011, and in excess of 70 percent as of November 22, 2011, for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

J.M. Rutkin, Associate Counsel





INTRODUCTION

The Veteran served on active duty from October 1968 to October 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburg, Pennsylvania, which granted service connection for PTSD and assigned an initial rating of 30 percent. 

In an August 2012 rating decision, the Appeals Management Center (AMC) granted an increased rating of 70 percent for the Veteran's PTSD effective November 22, 2011 on the basis of a VA examination performed on that date.  Because this increased rating does not represent a grant of the maximum benefits allowable, the Veteran's claim remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 38 (1993) (holding that a grant of a higher rating during the course of an appeal, but less than the maximum benefits allowable, does not abrogate the appeal). 

This appeal was remanded by the Board in November 2011 for further development.  It now returns for appellate review. 

A review of the Virtual VA paperless claims processing system shows additional VA treatment records dating from November 2008 to January 2012 relevant to the present appeal.  The August 2012 supplemental statement of the case (SSOC) reflects that these records were considered by the AMC.  


FINDINGS OF FACT

1.  The Veteran's PTSD is manifested primarily by a flattened affect, depression, chronic sleep impairment, nightmares, irritability, intrusive thoughts, and social avoidance which are characterized as serious symptoms. 

2.  The Veteran's PTSD has not been productive of occupational and social impairment with deficiencies in most areas including work, school, family relations, judgment, thinking, or mood prior to November 22, 2011; it has not been productive of total occupational and social impairment as of November 22, 2011. 


CONCLUSIONS OF LAW

1. The criteria for a rating of 50 percent, but no higher, for PTSD prior to November 22, 2011 have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 4.3, and 4.130, Diagnostic Code (DC) 9411 (2012). 

2. The criteria for a rating in excess of 70 percent as of November 22, 2011 for PTSD have not been met 38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 4.3, and 4.130, Diagnostic Code (DC) 9411 (2012). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Introductory Matters

In this decision, the Board will discuss the relevant law which it is required to apply.  This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the United States Court of Appeals for the Federal Circuit  (Federal Circuit) (as noted by citations to "Fed. Cir.") and the United States Court of Appeals for Veterans Claims (Court) (as noted by citations to "Vet. App."). 

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  38 U.S.C.A. 
§ 7104(d) (West 2002); see also 38 C.F.R. § 19.7 (2012) (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction.  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts). 

II. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002), sets forth VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In order to satisfy its duty to notify the claimant under the VCAA, the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  All notice under the VCAA should generally be provided prior to an initial decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  However, the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370 (2006).  

The Veteran's appeal of the initial rating assigned his PTSD stems from a granted claim of service connection.  In initial rating cases, where service connection has been granted and an initial disability rating and effective date has been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess/Hartman, 19 Vet. App. at 490; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  There is no defect in the notice provided, and neither the Veteran nor his representative has alleged otherwise.  Specifically, in Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006), the Court held that a claim of entitlement to service connection consists of five elements: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  Notifying the claimant of what evidence is necessary to substantiate the claim under U.S.C.A. § 5103(a), the first notice element in Quartuccio, requires notice of these five elements in initial rating cases.  See id. at 486; Quartuccio, 16 Vet. App. at 187.  

Prior to the initial rating decision in this matter, a June 2007 letter informed the Veteran of all five elements of service connection, including the degree of disability, gave examples of the types of evidence the Veteran could submit in support of his claim, and provided notice of the Veteran's and VA's respective responsibilities for obtaining such evidence.  A May 2008 letter, which was followed by readjudication of the appeal, informed the Veteran of the rating criteria specific to his claim and that VA considers the impact of the disability on daily life.  However, such specific notice is no longer required.  See Vazquez-Flores/Wilson v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Therefore, the Board concludes that the duty to notify has been satisfied.  See Dingess/Hartman, 19 Vet. App. at 484; Quartuccio, 16 Vet. App. at 187.  Moreover, the issue of whether there was any defect in the notice provided is moot.  Goodwin, 22 Vet. App. at 137. 

VA's duty to assist under the VCAA includes helping the claimant to obtain service treatment records and other pertinent records, as well as providing an examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

The duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records dating from 2007 to 2012 are in the claims file.  The Veteran's Social Security Administration (SSA) records have also been obtained in accordance with the Board's November 2011 remand directives.  The Veteran has not identified any other outstanding records that he wanted VA to obtain or that he felt were relevant to the present claim.  Therefore, the duty to assist has been satisfied with respect to obtaining relevant records on the Veteran's behalf.  See 38 C.F.R. § 3.159(c).  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a), 3.327 (2010); McLendon v. Nicholson, 20 Vet. App. 79 (2006); Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the veteran's disability, a new VA examination must be conducted.   See 38 C.F.R. § 3.327(a); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Pursuant to the Board's November 2011 remand directives, an appropriate VA PTSD examination was performed in November 2011, which is adequate for rating purposes, as the examiner reviewed the claims file and relevant medical history, examined the Veteran, recorded the clinical findings, and described the Veteran's disability in sufficient detail to enable the Board to make a fully informed decision on this claim.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994) (quoting Green, 1 Vet. App. at 124).  A VA examination was also performed in June 2007. 

The Veteran has not stated and there is no other evidence indicating that there has been a material change in the severity of his PTSD since he was last examined in November 2011.  See 38 C.F.R. § 3.327(a).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See VAOPGCPREC 11-95 (April 7, 1995).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4); Barr, 21 Vet. App. at 312.   


III. Analysis

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2012).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2012).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2012).  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2012).

In initial rating cases, VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim, a practice known as a "staged rating."  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

The Board has thoroughly reviewed all the evidence in the claims file, and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104 (West 2002); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the entire record, it need not discuss each piece of evidence.  See id.  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant).  The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995) 

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must weigh against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996). 

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  This evaluation generally involves a three-step inquiry.  First, the Board must determine whether the evidence is competent.  See, e.g. See Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007)  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the evidence in light of the entire record.  Gonzales, 218 F.3d at 1380-81.

The Federal Circuit recently observed that there is a statutory requirement that lay evidence must "demonstrate some 'competence.'"  See King v. Shinseki (Fed. Cir. 2012) (citing 38 U.S.C.A. § 5107(b) and 38 C.F.R. § 3.307(b)).  The Board may therefore discount its probative value if found not to be competent.  See id.; see also Layno v. Brown, 6 Vet. App. 465, 469 (1994) (holding that in order for testimony to be probative of any fact, the witness must be competent to testify as to the facts under consideration). 

Lay statements submitted by or on behalf of a claimant can be competent with respect to both the diagnosis and the etiology or cause of a disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  See 38 C.F.R. § 3.159(a)(2); Layno, 6 Vet. App. at 469 (holding that lay testimony is not competent to prove that which would require specialized knowledge, training, or medical expertise).  

Lay evidence is competent if it is provided by a person who has first-hand knowledge of facts or circumstances, or conveys matters that can be observed and described by a lay person.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005) (holding that appellant was competent to testify as to factual matters of which he had first-hand knowledge, such as experiencing pain in his right hip and thigh in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy).  For example, the Court has held that a lay person is competent to diagnose a disease with "unique and readily identifiable features" such as varicose veins.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).  The Court has also found a lay person competent to identify tinnitus and flat feet.  See Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).  

Lay testimony is not competent with respect to determinations that are "medical in nature" or require medical knowledge due to their complexity.  See Barr, 21 Vet. App. at 309.  For example, the Court found that a lay person was not competent to determine whether he had rheumatic fever, which was a more medically complex condition.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  The Federal Circuit has provided some guidance in making this assessment, holding that lay evidence may be competent and sufficient to establish a diagnosis of a condition in the following circumstances: (1) when the condition is simple, such as a broken leg, as opposed to when the condition is more complex, such as a form of cancer; (2) when the layperson is reporting a contemporaneous medical diagnosis, or; (3) when lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F. 3d 1372, 1377 & n4 (Fed. Cir. 2007); see also Davidson, 581 F.3d at 1316 (holding that it was error in a cause-of-death claim to state "categorically" that a medical opinion was required to prove a nexus between the Veteran's service-connected mental disorder and his drowning death, and that the claimant's lay testimony on this issue was not competent because she was a lay person).  

Competent medical evidence, as distinguished from lay evidence, is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a)(1).  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  Id.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.  Id.

The competency of evidence differs from the weight and credibility assigned to the evidence.  As explained by the Court, "the former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination that addresses the probative value of the evidence to be made after the evidence has been admitted."  Layno, 6 Vet. App. at 469; accord Rucker v. Brown, 10 Vet. App. 67, 74 1997); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (stating that "although interest may affect the credibility of testimony, it does not affect competency to testify.").  The Board discounts the weight of evidence it finds not to be credible.  See Washington, 19 Vet. App. at 368 (noting that the witness's credibility affects the weight to be given to his testimony). 

The Veteran's service-connected PTSD has been evaluated as 30 percent disabling prior to November 22, 2011, and as 70 percent disabling as of that date, under the General Rating Formula for Mental Disorders, which assigns ratings based on particular symptoms and the resulting functional impairment.  See 38 C.F.R. § 4.130, DC 9411.  Under the provisions for rating psychiatric disorders, a 10 percent disability rating requires the following:

Occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication. 

A 30 percent disability rating requires the following: 

Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, or recent events).

A 50 percent disability rating requires the following:

Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent disability rating requires the following:

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting; inability to establish and maintain effective relationships.)

A 100 percent disability rating requires the following:

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

Id.

The Court has held that the symptoms associated with each rating in 38 C.F.R. § 4.130 are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Thus, the evidence considered in determining the level of impairment under 38 C.F.R. § 4.130 is not restricted to the symptoms provided in the diagnostic code.  See id.  Rather, VA must consider all symptoms of a claimant's condition that affect his occupational and social impairment, including, if applicable those identified in the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  Mauerhan, 16 Vet. App. at 443.  If the evidence demonstrates that a claimant suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate, equivalent rating will be assigned.  Id.  In this regard, VA shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126 (2012).  While VA considers the level of social impairment, it shall not assign an evaluation based solely on social impairment.  Id.

In evaluating psychiatric disorders, VA also considers a claimant's Global Assessment Functioning (GAF) scores, which are based on a scale set forth in the DSM-IV reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996); DSM-IV.  According to DSM-IV, a score of 61-70 indicates "[s]ome mild symptoms (e.g., depressed mood and mild insomnia OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships."  A score of 51-60 indicates "[m]oderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers)."  Id.  A score of 41-50 indicates "[s]erious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  Id.  A score of 31-40 indicates "[s]ome impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) OR major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work)."  Id.  The Court has found that certain scores may demonstrate a specific level of impairment.  See Richard, 8 Vet. App. at 267; Bowling v. Principi, 15 Vet. App. 1, 14-15 (2001) (both observing that a GAF score of 50 indicates serious impairment).   

While an examiner's classification of the level of psychiatric impairment reflected in the GAF score assigned is probative evidence of the degree of disability, such a score is by no means determinative of the rating assigned by VA in evaluating a psychiatric disorder under the rating criteria.  See 38 C.F.R. §§ 4.2, 4.126 (2012); VAOPGCPREC 10-95 (March 31, 1995).  Rather, VA must take into account all of the Veteran's symptoms and resulting functional impairment as shown by the evidence of record in assigning the appropriate rating, and will not rely solely on the examiner's assessment of the level of disability at the moment of examination.  See 38 C.F.R. § 4.126.

VA treatment records show that the Veteran has attended regular counseling sessions with a social worker since January 2007, and also takes prescription medication to treat his psychiatric symptoms and sleep impairment.  VA treatment records dated in 2007 generally show that on examination the Veteran had a flat or constricted affect, was withdrawn, and exhibited a depressed mood as well as "psychomotor retardation."  His thought process was "ruminating," but otherwise normal.  No abnormalities were found with regard to appearance, behavior, or perception.  He denied hallucinations as well as suicidal or homicidal thoughts.  His GAF score was in the range of 41-50, denoting "serious symptoms" as stated in the records.  In terms of symptoms, the Veteran reported intrusive thoughts, sleep impairment, nightmares, social avoidance, and irritability.  With regard to irritability, he related in a February 2007 VA treatment record that when he could not find something he was looking for, he began to yell and curse, causing his wife to leave the house and his dog to hide.  His nightmares pertained to his service in Vietnam, and caused him to wake up in a cold sweat.  He avoided crowds and would not "even go to a ballgame," according to a January 2007 VA treatment record.  This record also reflects that he lived with his wife of thirty-seven years, and described their relationship as "good."  He also had two adult sons.  He enjoyed going hunting with his younger son.  He had applied for SSA disability benefits for a back disability several times and been denied, but did not report seeking disability benefits for a psychiatric disorder.  See January 2007 VA treatment record. 

The June 2007 VA examination report reflects that the Veteran retired from a job at a peppermill in 1992 due to the increased physical demands of the job.  Other evidence shows that the Veteran had injured his back on the job and retired due to a back disability.  See, e.g., October 2008 VA general examination.  At the examination, the Veteran "emphasized that his PTSD . . . had almost no impact on his work performance" and that he had good ratings during the nineteen years he was employed.  He had good work attendance, and was able to relate and interact effectively with others.  While he experienced irritability, he was able to keep it to himself and there was no "overt expression" of it towards coworkers or family members.  However, the Veteran also stated that his symptoms had worsened since his retirement.  With regard to current family relations, the Veteran denied any interpersonal conflicts with his family and reported being able to show and accept affection without difficulty.  In terms of current symptoms, the Veteran reported daily nightmares related to the stressors he experienced in Vietnam.  He also reported sporadic sleep which resulted in daytime fatigue.  His flashbacks were "variable," but were especially triggered by loud and unexpected noises which caused "jumpiness," such as gunfire during hunting season, fireworks, and helicopters.  He avoided talking about his Vietnam experiences with his family or other reminders of Vietnam, such as television documentaries.  The Veteran also described social avoidance, stating that it was rare for him to attend a movie, eat in a restaurant, or engage in social events unless they were "special," such as going out with his sons and wife for Mother's Day.  

On mental status examination, the Veteran was dressed and groomed appropriately.  He was alert, fully oriented, and able to relate effectively by not only responding to questions but also engaging in appropriate conversation.  His affect was stable but significantly decreased in range and intensity.  His thought processes were logical and goal-directed, and appropriate in speed.  His thought content did not evidence delusions, hallucinations, impaired impulse control, or suicidal or homicidal ideations.  His judgment and insight were appropriate.  There was no evidence of cognitive or intellectual decline.  

The examiner rendered a diagnosis of PTSD and assigned a GAF score of 55.  He explained that the GAF score of 55 denoted "moderate symptoms or moderate difficulty in social, occupational, or school functioning."  The examiner found that the Veteran's PTSD had a "minimal effect" on occupational functioning.  With regard to interpersonal functioning, the examiner noted that the Veteran was able to relate to coworkers and supervisors, but described himself as preferring to be a "loner" and that he had difficulty interacting with the general public.  His family interactions were "more positive."

The SSA records in the file show that the Veteran applied in May 2007 for SSA disability benefits for depression and a back injury from April 10, 1992 to December 31, 1997, his "insured status" period.  A September 2007 SSA psychiatric examination report shows that the examining psychologist found "no medically determinable impairment."  The Veteran's claim was denied in a June 2009 SSA decision, which focused almost exclusively his back injury and made little or no reference to any psychiatric disorder. 

At an October 2008 VA general examination, the Veteran related that he stopped working in April 1992 due to a back injury.  He reported sleep disturbance from back pain, stating that woke up between one and three in the morning due to pain.  He slept a maximum of four to five hours per night.  In terms of daily activities, he went to the local diner on occasion for breakfast.  During the day, he watched television, read the paper, and rested.  

A December 2008 VA treatment record reflects that the Veteran's sleep continued to remain poor due to nightmares and pain.  He slept only four hours and felt tired throughout the day.  He reported "fleeting suicidal ideation," without intent or plans. 

VA treatment records dated in February 2009 and April 2009 show that the Veteran's affect was "flat" or "blunted."  VA treatment records dated in July 2009 and October 2009 reflect that the Veteran's mood was dysthymic (i.e. depressed) and his affect "somewhat constricted," but his appearance, behavior, thought content and process, perception, and cognition were within normal limits.  He did not report suicidal or homicidal ideation.  He was assigned a GAF score of 51-60 for "moderate symptoms."

VA treatment records dated in the remainder of 2009 and 2010 do not show relevant treatment or provide new information regarding the Veteran's symptoms.  

The next relevant record is an August 2011 VA treatment record showing that the Veteran had increased depressive symptoms and had reported "some fleeting" suicidal ideation.  His last thought of suicide was seven or eight months earlier.  He denied ever having any intent to commit suicide.  An October 2011 VA treatment record shows a GAF score of 48, denoting "serious" symptoms or functional impairment.  See DSM-IV.  A December 2011 VA treatment record states that the Veteran had "severe symptoms of PTSD" and reflects a GAF score of 45.

At the November 2011 VA examination, the Veteran reported that he experienced PTSD symptoms several times a week, with occasional remissions during which he showed an "increased capacity for adjustment."  The Veteran stated that he stopped working in 1992 due to physical impairments, but that his PTSD interfered as well.  He stated that he did not have many friends.  He reported suicidal and homicidal thoughts "over the years" but denied any plans or intent to carry them out.  

On examination, the Veteran's affect was flat but stable and appropriate.  He reported short-term memory loss but not long-term memory loss.  He did not describe or demonstrate any obsessive or ritualistic behaviors that would interfere with his routine activities.  The rate and flow of his speech were within normal limits.  He reported having panic attacks when in "large agoraphobic settings" and thus avoided those settings.  He had depression, a depressed mood, and anxiety secondary to his PTSD.  He described impaired impulse control in the form of losing his temper.  He did not show signs or symptoms of any other disorders.  

The examiner found that the Veteran's symptoms of intrusive thoughts, nightmares, emotional avoidance and numbing, heightened physiological arousal, disillusionment and demoralization conformed to a diagnosis of PTSD.  These symptoms occurred multiple times per week.  The examiner assigned a GAF score of 50.  The examiner explained that the GAF score was at the "upper end" of the range described as "serious symptoms or any serious impairment in social, occupational, or school functioning."  

With regard to occupational functioning, the examiner noted that the Veteran's physical condition was one of the main reasons for his occupational impairment, but found that this was compounded by his PTSD.  The examiner also noted that the Veteran's social functioning was "very limited" as he primarily interacted with his immediate family, and that this was an "adverse effect" from his PTSD. 

The foregoing evidence shows that a rating of 50 percent, but no higher, for the Veteran's PTSD is warranted prior to November 22, 2011.  The VA treatment records and examination reports generally show that the Veteran's affect was flat and his mood depressed.  His social functioning is also limited in that he avoids going to restaurants, movies, and ball games due to the crowds.  His PTSD symptoms are usually characterized as "serious," as reflected in the GAF scores in the range of 41-50 and as explained by the treating providers and November 2011 VA examiner.  Of course, their actual impact on occupational functioning is difficult to ascertain as the Veteran has not worked since April 1992.  While he denied that his PTSD symptoms impacted his work performance at the June 2007 VA examination (although he revised this account at the November 2011 VA examination, stating that they did affect his work performance) he has also stated that his PTSD symptoms worsened since he last worked.  Given the competent and probative evidence of serious PTSD symptoms, as well as the fact that the Veteran has at least one of the symptoms corresponding to a 50 percent rating, namely a flat affect, the Veteran's PTSD most closely approximates the criteria for a 50 percent rating.  See § 4.130, DC 9411; see also 38 C.F.R. §§ 4.3, 4.7.  

The preponderance of the evidence weighs against assignment of a rating in excess of 50 percent prior to November 22, 2011.  Preliminarily, symptoms such as depression, panic attacks, impairment of short- and long-term memory, disturbances of motivation and mood, and chronic sleep impairment, as well as the need for continuous medication, are all accounted for in the criteria for 30 percent and 50 percent ratings.  To warrant assignment of a 70 percent rating, there must be more severe symptoms and more severe occupational and social impairment than that associated with the lower ratings under the General Rating Formula.  Thus, while a 70 percent rating is assigned when there are deficiencies in "most areas" due to psychiatric symptoms, the mere fact that a claimant has, for example, occupational and social impairment, difficulty concentrating, and a depressed mood cannot by itself lead to a finding that there are deficiencies in most areas.  Otherwise, if this were true, a finding that the criteria for a 30 percent rating were met could just as well be a finding that the criteria for a 70 percent rating were met, since a claimant need not have any of the symptoms corresponding to a particular rating in order to meet the criteria for that rating.  See Mauerhan, 16 Vet. App. at 442 (observing that a veteran need not have "all, most, or even some" of the symptoms enumerated in the General Rating Formula in order to establish entitlement to a particular rating).  Thus, there must be a finding that the Veteran's PTSD symptoms and resulting impairment are more severe than that associated with a 50 percent rating. 

The evidence shows that the Veteran does not have deficiencies with regard to his family, as he continues to live with his wife with whom he has been married for several decades and describes his relationship with her as "good."  He also has not reported problems with regard to his sons.  He has gone hunting with one of his sons, and denied interpersonal conflicts with his family at the June 2007 VA examination.  Although he generally avoids being in more public situations such as movies and restaurants, he did report going to a diner on occasion for breakfast at the October 2008 VA general examination.  Moreover there is no evidence that the Veteran has deficiencies in his judgment or thinking.  While the Veteran has reported some difficulty with short-term memory, there are no clinical findings of cognitive impairment.  Rather, his thought content and process, as well as his cognition, have almost consistently been described as normal.  Thus, the evidence does not show that the Veteran has deficiencies in most areas as a result of his PTSD symptoms to warrant a 70 percent rating.  

With regard to occupational impairment, there is no competent evidence showing that the Veteran's PTSD significantly impacts his ability to work.  Rather, his work impairment has mostly been ascribed to his back disability.  The June 2007 VA examiner stated that the Veteran's PTSD symptoms had only a "minimal" impact on the Veteran's occupational functioning.  The November 2011 VA examiner found that the Veteran's PTSD symptoms "compounded" his occupational impairment, but that such impairment was mainly due to his physical limitations.  Thus, the Veteran's PTSD symptoms do not have such an impact on his occupational functioning as to warrant a 70 percent rating. 

The Veteran's symptoms are also not equivalent in severity to those associated with a 70 percent rating.  While he has reported occasional passive suicidal and homicidal ideation with no plan or intent, the evidence does not show that these passing thoughts have had any effect on his occupational or social functioning.  They have not been found to be clinically significant by any medical professionals.  The competent evidence also does not show that the Veteran's depression rises to the level of affecting his ability to function independently, appropriately, and effectively.  Rather, his self-care, appearance, grooming, and behavior have been consistently characterized as normal.  Moreover, the June 2007 VA examiner stated that the Veteran was able to interact effectively.  Although the Veteran has reported impaired impulse control in the form of losing his temper and shouting, there is no evidence of unprovoked violence during the pendency of this claim.  There is also no evidence showing that the Veteran's irritability or anger outbursts are severe enough as to result in deficiencies in most areas.  Finally, the September 2007 SSA psychiatric examination finding "no medically determinable impairment" further weighs against assignment of a 70 percent rating. 

In sum, the Veteran does not have any symptoms equivalent in severity to those corresponding to a 70 percent rating prior to November 22, 2011, either when considered by themselves or in terms of how they impact his occupational and social functioning.  See Mauerhan, 16 Vet. App. at 442 (holding that the symptoms corresponding to each rating serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating) (emphasis added).  Therefore, the Veteran's PTSD most closely approximates the criteria for a 50 percent rating prior to November 22, 2011.

The Board finds that the criteria for a 100 percent or total rating have not been met either prior to or as of November 22, 2011.  There are no clinical findings of total occupational and social impairment.  Most of the Veteran's occupational impairment has been attributed to his back disability, as discussed above.  The VA examiners also noted that the Veteran's occupational impairment was primarily impacted by his back disability.  The SSA records are not probative on this issue as the Veteran's claim for SSA disability benefits only pertained to a period ending in December 2007, and SSA denied the claim.  Moreover, these records focus almost exclusively on the Veteran's back disability.  

The Veteran also does not have total social impairment, as he has a good relationship with his wife of several decades, and also spends time with his sons.  He has denied family conflicts.  The November 2011 VA examination report suggests that the Veteran does have a few friends, even if not "many" of them.  

Finally, the Veteran does not have any of the symptoms associated with a 100 percent rating.  His thinking, behavior, self-presentation, and communication are consistently described as normal.  The fact that he has had occasional passive suicidal or homicidal ideation does not show that he poses a persistent danger of hurting himself or others, when he has denied any plan or intent, and has no history of attempts.  Further, his established symptoms are not equivalent in severity to the symptoms corresponding to a 100 percent rating, as they do not cause total occupational and social impairment.  

The Board has considered the Veteran's statements arguing that his PTSD is worse than the evaluations currently assigned, and that it renders him unable to work.  While the Veteran's statements are competent and credible, the Board gives more weight to the clinical findings reflected in the VA examination reports and VA treatment records.  These findings were made by treating providers and VA examiners who have the medical training and expertise to assess accurately the degree of severity of the Veteran's PTSD based on examining him and considering his reported history.  The Veteran, as a layperson, does not have such expertise.  The Board therefore assigns more weight to the clinical findings in the medical records than to the Veteran's lay statements. 

In sum, the criteria for a 50 percent rating for PTSD, but no higher, are met prior to November 22, 2011.  The criteria for a rating in excess of 70 percent as of November 22, 2011 are not met.  While the Veteran's PTSD has fluctuated in severity to some extent over the course of this claim, the evidence does not show entitlement to ratings higher than those already assigned, for the reasons discussed above.  Thus, further staging is not appropriate.  See Hart, 21 Vet. App. at 509-10; Fenderson, 12 Vet. App. at 126. 

The Board has considered whether to the address the issue of a total disability rating based on individual unemployability (TDIU).  See 38 C.F.R. §§ 3.340, 4.16 (2012).  In Rice v. Shinseki, 22 Vet. App. 447, 453 (2009), the Court held that a request for TDIU is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or as part of a claim for increased compensation.  If the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel of that claim for an increased rating is the issue of whether a total rating based on individual unemployability as a result of that disability is warranted.  Id. at 455.  During the pendency of this claim, entitlement to TDIU was denied in a December 2008 rating decision which the Veteran has not appealed.  Accordingly, this issue is not before the Board. 

The Board has also considered whether the Veteran's claim should be referred for an extraschedular rating.  See 38 C.F.R. § 3.321(b) (2012); Thun v. Peake, 22 Vet. App. 111, 114 (2008).  Because the ratings provided under the VA Schedule for Rating Disabilities are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstances, but nevertheless would still be adequate to address the average impairment in earning capacity caused by the disability.  Thun, 22 Vet. App. at 114.  However, in exceptional situations where the rating is inadequate, it may be appropriate to refer the case for extraschedular consideration.  Id.  The governing norm in these exceptional cases is a finding that the disability at issue presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  

The Board finds that referral for extraschedular consideration is not warranted.  The Veteran's service-connected PTSD is manifested by symptoms and functional impairment expressly set forth in the General Rating Formula, including sleep impairment, depression, flattened affect, irritability, and the resulting occupational and social impairment.  See § 4.130, DC 9411.  Moreover, the Court has held that the General Rating Formula also contemplates symptoms not explicitly mentioned therein.  See Mauerhan, 16 Vet. App. at 442.  The Veteran does not have symptoms associated with PTSD that have been left uncompensated or unaccounted for by the assignment of a schedular rating.  See Thun, 22 Vet. App. at 115.  Accordingly, a comparison of the Veteran's PTSD and the rating criteria does not show "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b).  Consequently, the Board finds that the available schedular evaluations are adequate to rate this disability.  In the absence of this threshold finding, there is no need to consider whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization.  See Thun, 22 Vet. App. at 118-19 (holding that the Board's finding that the rating criteria were adequate to evaluate the claimant's disability was a sufficient basis for denying extraschedular consideration without regard to whether there was marked interference with employment).  Moreover, the Veteran does not have a history of psychiatric hospitalizations, and has been retired for many years due to a back disability.  Therefore referral for extraschedular consideration is not warranted.  See id.

Accordingly, the evidence is at least in equipoise as to whether the criteria for a 50 percent rating have been met prior to November 22, 2011.  Consequently, the benefit-of-the-doubt rule applies, and entitlement to a 50 percent rating, but no higher, for PTSD prior to November 22, 2011 is granted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102; 4.3 (2012); Gilbert, 1 Vet. App. at 55.  As the preponderance of the evidence is against a rating in excess of 70 percent from November 22, 2011, the benefit-of-the-doubt rule does not apply, and a rating in excess of 70 percent as of November 22, 2011 is denied.  See id.


ORDER

Entitlement to an initial rating of 50 percent, but no higher, for PTSD is granted prior to November 22, 2011, subject to the laws and regulations governing payment of monetary benefits.

Entitlement to an initial rating in excess of 70 percent for PTSD as of November 22, 2011 is denied. 


____________________________________________KELLI A. KORDICHActing ctingVeterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


